         Case 1:21-cr-00402-RMB Document 17
                                         16 Filed 08/25/21 Page 1 of 1




                                             August 25, 2021
BY ECF                                               The Court will hold a teleconference on
                                                     8/30/21 at 10:00 am. Dial in information is as
The Honorable Judge Richard M. Berman
United States District Judge                          follows: 1-877-336-1829, access code:
Southern District of New York                        6265989, security code: 0402.
500 Pearl Street
New York, NY 10007

RE:    United States v. Anderson Garcia
       21 Cr. 402 (RMB)
                                                           8/25/21
Honorable Judge Berman:
        I write to respectfully request that CJA counsel be appointed to represent Anderson Garcia
in the above captioned matter. There has been an irreversible break down in the attorney-client
relationship between myself and Mr. Garcia and, as he has indicated to the Court in his August 24
motion, he no longer wishes to be represented by the Federal Defenders of New York. I ask that
the CJA counsel on duty be appointed in this matter.
       Thank you for your consideration of this request.



                                                    Respectfully submitted,

                                                    /s/ Zawadi Baharanyi
                                                    Zawadi Baharanyi
                                                    Assistant Federal Defender
                                                    (212) 417-8735/ (917) 612-2753


cc:    Jun Xiang, Assistant U.S. Attorney
